Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 1 of 33 Page ID
                                  #:475




                                    Exhibit 20
                                    222
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 2 of 33 Page ID
                                  #:476




                                    223
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 3 of 33 Page ID
                                  #:477




                                    224
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 4 of 33 Page ID
                                  #:478




                                    225
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 5 of 33 Page ID
                                  #:479




                                    226
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 6 of 33 Page ID
                                  #:480




                                    227
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 7 of 33 Page ID
                                  #:481




                                    228
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 8 of 33 Page ID
                                  #:482




                                    229
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 9 of 33 Page ID
                                  #:483




                                    230
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 10 of 33 Page ID
                                   #:484




                                     231
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 11 of 33 Page ID
                                   #:485




                                     232
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 12 of 33 Page ID
                                   #:486




                                     233
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 13 of 33 Page ID
                                   #:487




                                     234
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 14 of 33 Page ID
                                   #:488




                                     235
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 15 of 33 Page ID
                                   #:489




                                     236
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 16 of 33 Page ID
                                   #:490




                                     237
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 17 of 33 Page ID
                                   #:491




                                     238
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 18 of 33 Page ID
                                   #:492




                                     239
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 19 of 33 Page ID
                                   #:493




                                     240
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 20 of 33 Page ID
                                   #:494




                                     241
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 21 of 33 Page ID
                                   #:495




                                     242
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 22 of 33 Page ID
                                   #:496




                                     243
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 23 of 33 Page ID
                                   #:497




                                     244
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 24 of 33 Page ID
                                   #:498




                                     245
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 25 of 33 Page ID
                                   #:499




                                     246
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 26 of 33 Page ID
                                   #:500




                                     247
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 27 of 33 Page ID
                                   #:501




                                     248
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 28 of 33 Page ID
                                   #:502




                                     249
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 29 of 33 Page ID
                                   #:503




                                     250
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 30 of 33 Page ID
                                   #:504




                                     251
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 31 of 33 Page ID
                                   #:505




                                     252
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 32 of 33 Page ID
                                   #:506




                                     253
Case 8:18-cv-01644-VAP-KES Document 17-20 Filed 10/03/18 Page 33 of 33 Page ID
                                   #:507




                                     254
